DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant submitted amendments to the claims on 2/02/2021.
Claim Objections
Claim 37 objected to because of the following informalities:  “waterside control lop” should be written as waterside control loop.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 20, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Howes et al (US PAT. 10,290,025, herein Howes).
Regarding claim 17, Sunderland teaches An HVAC system configured to modify an environmental condition of a building zone, the HVAC system comprising: 
a zone temperature sensor disposed in the building zone (0021 lines 1-4 “system includes an ambient condition sensor communicatively coupled to the controller, the ambient condition sensor operative to measure the ambient condition of the space” 0022 lines 1-3 “ambient condition sensor is at least one of a temperature sensor”); 
a state controller (0020, 0074 “illustrated are logical operations to implement an exemplary method for controlling temperature of an area…In addition, any number of functions, logical operations, commands, state variables, semaphores or messages may be added to the logical flow”, 0015 “The controller includes a processor and memory; and logic stored in the memory and executable by the processor”, a single controller is taught that is able to use state variables in its logical operations.) configured to operate an [airside control loop] and a waterside control loop using a [cascaded] control method (0087 lines 13-17, “controller 206b modulates the valve 204b to vary the fluid flow through the heat exchanger 200b so as to maintain the temperature of the conditioned space as measured by the sensor 210b about a desired setpoint”. The controller shown in 0087 is the state controller configured to operate a waterside control loop.) in a plurality of operational states based at least in part on a zone temperature measurement from the zone temperature sensor (0092 lines 5-8 “Temperature sensors 238 and 240, which are communicatively coupled to the controller 206d, measure temperature of the fluid entering the radiant heat piping… controller 206d determines if heating is required based on the ambient temperature”, The controller understands the temperature from sensors and then operates in a number of operational states. A satisfied state when no heating is required and a heating state when heating is required.); 
wherein the plurality of operational states comprises a satisfied state, a heating state (0092 lines 5-8 “Temperature sensors 238 and 240, which are communicatively coupled to the controller 206d, measure temperature of the fluid entering the radiant heat piping… , and a cooling state (0051 lines 5-6).
However, Sunderland et al does not teach an airside control loop and a cascaded control method.
Puttagunta et al does teach an airside control loop (0020 lines 1-4, figure 7, 0020 teaches the airside controller. Figure 7 further shows the control loop which the controller follows.)
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al which teaches how fluid is regulated to a heat exchanger with the airside control loop teachings Puttagunta et al which controls how air is being supplied to a heat exchanger, because “the invention provides continuously verified, balanced, distributed, heat/energy recovery ventilation that is easily integrated to a residential AHU.” (0015). Further as shown In re Larson, the courts have said "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (MPEP 2144.04 V. B. Making Integral) and therefore the choice to have one controller with one control technique to implement the controlling techniques of two different controllers is deemed an obvious engineering choice. 
However, Sunderland and Puttagunta does not teach cascaded control method.
Howes teaches cascaded control method (col 38 lines 20-27, “In cascade control there are two PIDs arranged with one PID controlling the setpoint of another. A PID controller acts as outer loop controller, which controls the primary physical parameter, such as fluid level or velocity. The other controller acts as inner loop controller, which reads the output of outer loop controller as setpoint, usually controlling a more rapid changing parameter, flowrate or acceleration.”, col 38 lines 32-40)


Regarding claim 20, Sunderland, Puttagunta and Howes teach the HVAC system of claim 17.
Sunderland et al further teaches 
 and the waterside control loop comprises:
a valve configured to regulate a flow of fluid through the heat exchanger coil (0015 lines 5-8 “a flow control valve in fluid communication with the heat exchanger to vary a flow of the secondary fluid through the heat exchanger to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”); 
a valve actuator coupled to the damper for driving the valve between multiple positions (0010 lines 8-9 “the controller modulates the control valve” 0015 lines 5-8, “a controller is provided for…a flow control valve in fluid communication with the heat exchanger… to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”, The control system contains the actuator to move the valve.); and
a fluid flow feedback controller configured to drive the valve actuator to a valve position setpoint (0015 lines 5-8, the first time the valve is moved into a position is the first valve positon setpoint) based at least in part on the zone temperature measurement (0066 lines 3-4 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point”, 0021 lines 1-4 “system includes an ambient  and a flow rate measurement from a flow rate sensor (0018 lines 2-6, the controller uses a flow rate sensor to determine the flow rate currently and uses that measurement to adjust the valve correctly);.
Puttagunta et al further teaches wherein: the airside control loop comprises:
 a damper configured to regulate a supply of air flowing past a heat exchanger coil (0015 lines 9-13 “Outdoor air flow rates are adjusted with modulating dampers… Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers…”); 
a damper actuator coupled to the damper for driving the damper between multiple
positions (0020 lines 1-4, 0051 line 4, “damper actuator movement” The damper is modulated between multiple positions. The actuator moves the damper.); and
an air flow feedback controller configured to drive the damper actuator to a damper position setpoint based at least in part on the zone temperature measurement (0046 lines “When air temperature of the outdoor air pathway just prior to entering AAE is below temperatures which could cause frost to form on AAE adjustable damper 52 opens”, Damper position is set based on zone temperature measurements.) and a pressure measurement from a pressure sensor (0049 lines 7-12 “Based on selected set points and operating parameters the system determines initial settings… damper positions.”, 0047 lines 9-11, “A volumetric flow rate of air through the outdoor air inlet is determined by direct measurement of pressure “  The system bases some of its determination on the damper position based on operating parameters. Pressure is an operating parameter and Puttagunta teaches measuring for pressure in 0047. This first pressure read is the first pressure measurement from a pressure 

Regarding claim 26, Sunderland, and Puttagunta teach the HVAC system of Claim 21. 
Sunderland and Puttagunta further teach water flow rate setpoint (Sunderland, 0020) and the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates”)
and modulate the water flow through the heat exchanger (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“)  and the airflow across the heat exchanger (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) to achieve the water flow rate setpoint (Sunderland, 0008) and the air flow rate setpoint (Puttagunta, 0049)
While Sunderland and Puttagunta teach water flow and airflow setpoints and modulating water flow through the heat exchanger and airflow across the heat exchanger as shown above, Sunderland and Puttagunta do not teach wherein the one or more controllers form a cascaded control system, one or more outer loop controllers configured to generate the water flow rate setpoint setpoint, and one or more inner loop controllers configured to receive the water flow rate setpoint and the air flow rate setpoint, 
Howes teaches wherein the one or more controllers form a cascaded control system (Howes, col 38 lines 20-27) comprising: 
one or more outer loop controllers configured to generate the water flow rate setpoint (Sunderland, 0020, 0068.) and the air flow rate (Puttagunta, 0049 teaches the air flow rate setpoint) setpoint (Howes col 38 lines 20-27, “In cascade control there are two PIDs ; 
and one or more inner loop controllers configured to receive the water flow rate setpoint (Sunderland, 0020 0068 teaches the water flow rate setpoint) and the air flow rate setpoint (Puttagunta, 0049 teaches the air flow rate setpoint) as inputs (Howes, col 38 lines 20-27 “The other controller acts as inner loop controller, which reads the output of outer loop controller as setpoint”, setpoints are read by the inner loop) and modulate the water flow through the heat exchanger (Sunderland, 0008 teaches modulating the water flow through the heat exchanger)  and the airflow across the heat exchanger (Puttagunta, 0049 teaches modulation of air flow across the heat exchanger) to achieve the water flow rate setpoint and the air flow rate setpoint (Howes col 38 lines 20-27, “In cascade control there are two PIDs arranged with one PID controlling the setpoint of another. A PID controller acts as outer loop controller, which controls the primary physical parameter, such as fluid level or velocity. The other controller acts as inner loop controller, which reads the output of outer loop controller as setpoint, usually controlling a more rapid changing parameter, flowrate or acceleration.” the inner loop controller receives the setpoint from the outer loop controller and controls parameters such as flow rate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the valve control teachings of Sunderland and the controlling of air being supplied to a heat exchanger teachings of Puttagunta with the PID cascaded control teachings of Howes because all three references are directed towards using controllers and because Howes teaches that cascade control methods allow for increase in the 

Regarding claim 34, Sunderland and Puttagunta teach the method of Claim 29.
Sunderland and Puttagunta teach water flow rate setpoint (Sunderland, 0020 0068) and air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates”)
To modulate the water flow through the heat exchanger and the airflow across the heat exchanger to achieve the water flow rate setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“) and the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated)
While Sunderland and Puttagunta teach water flow and airflow setpoints and modulating water flow through the heat exchanger and airflow across the heat exchanger as shown above, Sunderland and Puttagunta do not teach wherein: the water flow rate setpoint and the air flow rate setpoint are generated by one or more outer loop controllers of a cascaded control system; and the water flow rate setpoint and the air flow rate setpoint are received as inputs to one or more inner loop controllers of the cascaded control system and used by the one or more inner loop controllers.
Howes does teach wherein: the water flow rate setpoint (Sunderland, 0020 0068) and the air flow rate setpoint (Puttagunta, 0049 teaches the air flow rate setpoint) are generated by one or more outer loop controllers of a cascaded control system (Howes col 38 lines 20-27, “In cascade control there are two PIDs arranged with one PID controlling the setpoint of another. A PID controller acts as outer loop controller, which controls the primary physical ; and 
the water flow rate setpoint and the air flow rate setpoint (taught by Sunderland and Puttagunta as shown above) are received as inputs to one or more inner loop controllers of the cascaded control system and used by the one or more inner loop controllers (Howes, col 38 lines 20-27 “The other controller acts as inner loop controller, which reads the output of outer loop controller as setpoint”, setpoints are read and used by the inner loop)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the valve control teachings of Sunderland and the controlling of air being supplied to a heat exchanger teachings of Puttagunta with the PID cascaded control teachings of Howes because all three references are directed towards using controllers and because Howes teaches that cascade control methods allow for increase in the working frequency and a reduction in the time constant which allows for overall better yield dynamic performance. (col 38 lines 20-30).

Regarding claim 37, Sunderland, Puttagunta and Howes teach The HVAC system of Claim 17.
 Sunderland and Puttagunta further teach comprising a heat exchanger configured to transfer heat between a water flow through the heat exchanger (Sunderland, 0015 lines 5-8 “a flow control valve in fluid communication with the heat exchanger to vary a flow of the secondary fluid through the heat exchanger to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”) and an airflow across the heat exchanger (Puttagunta, 0015 lines 9-13 “Outdoor air flow rates are adjusted with modulating , wherein: 
the airside control loop is configured to affect an airflow rate of the airflow rate across the heat exchanger (Puttagunta, 0049 “the system determines air flow rates”); 
and the waterside control lop is configured to affect a water flow rate of the water flow through the heat exchanger (Sunderland, 0068 0020).

Regarding claim 38, Sunderland, Puttagunta and Howes teach The HVAC system of Claim 17. 
Sunderland, Puttagunta and Howes further teach wherein the state controller is configured to operate the airside control loop (Puttagunta, 0049) and the waterside control loop (Sunderland, 0068 0020) using the cascaded control method (Howes, col 38 lines 20-30) by: 
generating both a water flow rate setpoint and an airflow rate setpoint that are predicted to achieve a zone temperature setpoint for the building zone when applied in the waterside control loop (Sunderland, 0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the  and the air flow control loop (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”, 0053 “Frost prevention controls may be based on measured air temperature, humidity, flow rates”); 
operating the waterside control loop in accordance with the water flow rate setpoint  (Sunderland, 0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge temperature. The controller predicts which flow rate will allow for this.) while operating the airside control loop in accordance with the airflow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system .

Claim 21-25, 27-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta).

	Regarding claim 21, Sunderland teaches A heating, ventilation, or air conditioning (HVAC) system operable to provide heating or cooling to a building zone, the HVAC system comprising: 
a heat exchanger configured to transfer heat between a water flow through the heat exchanger (0015) and an [airflow across the heat exchanger]; 
one or more controllers configured to reject waterside disturbances and [airside disturbances] affecting the heating or cooling provided to the building zone (0008) by: 
generating a water flow rate setpoint and [an air flow rate setpoint] that are predicted to achieve a zone temperature setpoint for the building zone (0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the  when applied to the water flow and the [airflow] respectively (0008 0020); 
rejecting the waterside disturbances by modulating the water flow through the heat exchanger to achieve the water flow rate setpoint (0087 “The controller 206a modulates the valve 204a to vary the fluid flow through the heat exchanger”); 
However, Sunderland does not teach a heat exchanger configured to transfer heat between [a water flow through the heat exchanger] and an airflow across the heat exchanger, one or more controllers configured to reject [waterside disturbances] and airside disturbances affecting the heating or cooling provided to the building zone by: generating a water flow rate setpoint and an [air flow rate setpoint] that are predicted to achieve a zone temperature setpoint for the building zone when applied to the water flow and the [airflow] respectively, and rejecting the airside disturbances by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint.
Puttagunta teaches a heat exchanger configured to transfer heat between [a water flow through the heat exchanger] and an airflow across the heat exchanger (0015 lines 9-13 “Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers”)
one or more controllers configured to reject [waterside disturbances] and airside disturbances affecting the heating or cooling provided to the building zone (0019 0049 0017) by:
generating [a water flow rate setpoint] and an air flow rate setpoint that are predicted to achieve a zone temperature setpoint for the building zone (0015) when applied to the [water flow] and the airflow respectively (0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”)
and rejecting the airside disturbances by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint (0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”)
It would have been obvious to one skilled in the art before the effective filing date to have modified the damper control teachings Puttagunta et al which controls how air is being supplied to a heat exchanger with the valve control teachings of Sunderland et al which teaches how fluid is regulated to a heat exchanger because the “valve 204 and controller 206 combination can provide superior control and energy saving benefits when compared to conventional mechanical balancing valve and solenoid operated valve solutions” (0072)

Regarding claim 22, Sunderland and Puttagunta teach the HVAC system of Claim 21, 
Sunderland and Puttagunta further teaches wherein the one or more controllers comprise: 
a zone controller configured to generate one or more temperature control signals based on the zone temperature setpoint and a measured temperature of the building zone (Sunderland, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation”) using a feedback control technique (Sunderland, 0010 “controller modulates the control valve based on a position of the valve as tracked by the controller and/or provided by a valve position sensor input (or feedback) and/or a fluid flow rate as provided by a flow rate sensor input.”); and 
a variable air volume controller (Puttagunta, 0015 “Adjustments to fans and/or dampers by the control system maintain the desired outdoor air and exhaust flow rates”) configured to convert the one or more temperature control signals into at least one of the water flow rate setpoint or the air flow rate setpoint (Sunderland, , 0060 “These temperatures can be used to control the flow rate of fluid in the heat exchanger 200 to maintain an optimal temperature”, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation” temperature control signals cause for valve positions to be determined. Valve positions are used to control water flow rate setpoints since they control the water flow.) 

Regarding claim 23, Sunderland and Puttagunta teach the HVAC system of Claim 21,
Sunderland and Puttagunta further teaches wherein the one or more controllers comprise: a water flow feedback (Sunderland, 0010 “controller modulates the control valve based on a position of the valve as tracked by the controller and/or provided by a valve position sensor input (or feedback) and/or a fluid flow rate as provided by a flow rate sensor input.”) controller configured to reject the waterside disturbances by controlling a valve to drive the water flow through the heat exchanger toward the water flow rate setpoint ; and 
an air flow feedback (Puttagunta 0017 0047 “fans, dampers, and other devices are controlled by a system which uses process variable sensors in combination with control logic to maintain user specified operating parameters”) controller configured to reject the airside disturbances by controlling a damper to drive the airflow across the heat exchanger toward the air flow rate setpoint (Puttagunta, 0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”)

Regarding claim 24, Sunderland and Puttagunta The HVAC system of Claim 21.
Sunderland and Puttagunta further teaches wherein the one or more controllers are configured to transition between operating in: 
a first state in which the air flow rate setpoint is modulated (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) to achieve the zone temperature setpoint (Sunderland 0015 “provided for regulating an ambient condition of a space”) and the water flow rate setpoint is held at a constant value (Sunderland, 0060 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.” A stable fluid flow rate is maintained) ; and 
a second state in which the water flow rate setpoint is modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“) and the air flow rate setpoint is held at a constant value (0055 “The control loop successfully reduced the difference between determined air flow rates and setpoint target air flow rates to less than 5 cfm over the course of 1 minute and maintained flow rates to within 5 cfm” Air flow rate is held at a constant value for a time).

Regarding claim 25, Sunderland and Puttagunta teach the HVAC system of Claim 21, 
Sunderland and Puttagunta further teach wherein the one or more controllers are configured to transition between operating in: 
a first state in which the airflow across the heat exchanger is modulated to achieve the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) and the water flow through the heat exchanger is held at a constant value (Sunderland, 0066 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.”); and 
a second state in which both the airflow across the heat exchanger (Puttagunta, 0019 “a modulating outdoor air intake damper provided in the outdoor air flow path for controlling quantity of outdoor air received to the air-to -air exchanger”) and the water flow through the heat exchanger are modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable .

Regarding claim 27, Sunderland and Puttagunta teach the HVAC system of Claim 21, wherein: 
Sunderland and Puttagunta further teach the heating or cooling provided to the building zone is dependent upon both the water flow through the heat exchanger (Sunderland, 0020) and the airflow across the heat exchanger (Puttagunta, 0015, “heat recovery ventilator (HRV) and/or energy recovery ventilator (ERV) is integrated to the return side of a residential capacity air handling unit (AHU) which delivers space conditioning ( heating and/or cooling) to a building… Outdoor air is tempered through an air-to -air exchanger (AAE), including plate heat exchangers,”); and 
the one or more controllers are configured to independently reject the waterside disturbances (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, Adjustments in the flow rate reject waterside disturbances) and the airside disturbances (Puttagunta, 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, Adjustments in the flow rate reject airside disturbances.)

Regarding claim 28, Sunderland and Puttagunta teaches the HVAC system of Claim 21. 
wherein the one or more controllers are configured to enforce allowable water flow rate limits and allowable airflow range limits when generating the water flow rate setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously  and the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”)

Regarding claim 29, Sunderland teaches A method for operating heating, ventilation, or air conditioning (HVAC) system to provide heating or cooling to a building zone, the method comprising: 
transferring heat between a water flow through a heat exchanger (0015) [and an airflow across the heat exchanger]; 
generating a water flow rate setpoint [and an air flow rate setpoint] that are predicted to achieve a zone temperature setpoint for the building zone when applied to the water flow and the [airflow] respectively ((0015 “controller is provided for regulating an ambient condition of a space”, 0014 “the valve position is modulated to achieve and maintain a desired discharge air temperature set point”, 0020 “a controller operatively coupled to the flow control valve, the controller configured to operate in a first mode for regulating the ambient condition of the space, and a pull-down mode for recovering after a defrost cycle of the heat exchanger, wherein while in the first mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate the ambient condition to a desired target ambient condition, and while in the pull-down mode the controller modulates the flow control valve so as to provide variable and continuous flow of the secondary fluid through the heat exchanger to regulate a temperature drop of the secondary fluid across the heat exchanger”, the controller modulates the flow rate in order to regulate the ambient condition of a space to achieve or maintain a desired discharge rejecting waterside disturbances affecting the heating or cooling provided to the building zone by modulating the water flow through the heat exchanger to achieve the water flow rate setpoint (0087 “The controller 206a modulates the valve 204a to vary the fluid flow through the heat exchanger”); 
However, Sunderland does not teach and an airflow across the heat exchanger, generating [a water flow rate setpoint] and an air flow rate setpoint that are predicted to achieve a zone temperature setpoint for the building zone when applied to the [water flow] and the airflow respectively, and rejecting airside disturbances affecting the heating or cooling provided to the building zone by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint.
Puttagunta teaches transferring heat between a [water flow through a heat exchanger] and an airflow across the heat exchanger (0015 lines 9-13 “Outdoor air is tempered through an air-to-air exchanger (AAE), including plate heat exchangers”)
generating [a water flow rate setpoint] and an air flow rate setpoint that are predicted to achieve a zone temperature setpoint for the building zone (0015)  when applied to [the water flow] and the airflow respectively (0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, 0017 “The control system includes sensors capable of measuring environmental variables comprising…temperature and air flow…The control system algorithm controls the operation of the ventilation system based on user input and said sensor readings.”)
and rejecting airside disturbances affecting the heating or cooling provided to the building zone by modulating the airflow across the heat exchanger to achieve the air flow rate setpoint (0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more 
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al which teaches how fluid is regulated to a heat exchanger with the damper control teachings Puttagunta et al which controls how air is being supplied to a heat exchanger because Puttagunta teaches an invention which “provides continuously verified, balanced, distributed, heat/energy recovery ventilation that is easily integrated to a residential AHU” (0015)

	Regarding claim 30, Sunderland and Puttagunta teach the method of Claim 29. 
	Sunderland further teaches wherein generating the water flow rate setpoint and the air flow rate setpoint comprises: 
generating one or more temperature control signals based on the zone temperature setpoint and a measured temperature of the building zone (Sunderland, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a refrigerated space… valve position and/or actual fluid flow rate may be provided to the controller to further optimize temperature regulation”) using a feedback control technique (Sunderland, 0010 “controller modulates the control valve based on a position of the valve as tracked by the controller and/or provided by a valve position sensor input (or feedback) and/or a fluid flow rate as provided by a flow rate sensor input.”); and 
converting the one or more temperature control signals into at least one of the water flow rate setpoint or the air flow rate setpoint (Sunderland, 0060 “These temperatures can be used to control the flow rate of fluid in the heat exchanger 200 to maintain an optimal temperature”, 0010 “The controller may be equipped with a control algorithm that uses, for example, three temperature inputs to accurately and effectively control temperature in a 

Regarding claim 31, Sunderland and Puttagunta teach the method of Claim 29. 
Sunderland and Puttagunta further teach wherein: 
rejecting the waterside disturbances comprises controlling a valve to drive the water flow through the heat exchanger toward the water flow rate setpoint (Sunderland, 0010 lines 8-9 “the controller modulates the control valve” 0015 lines 5-8, “a controller is provided for…a flow control valve in fluid communication with the heat exchanger… to provide a continuous flow of the secondary fluid between a minimum flow rate and a maximum flow rate.”); and 
rejecting the airside disturbances comprises controlling a damper to drive the airflow across the heat exchanger toward the air flow rate setpoint (Puttagunta, 0020 lines 4-7, “module which activates the modulating outdoor air intake damper to close the damper when negative pressure in the mixing plenum draws in more outdoor air through the air-to-air exchanger than desired or when closure of the outdoor air stream is desired”)

Regarding claim 32, Sunderland and Puttagunta teach the method of Claim 29.
Sunderland and Puttagunta further teaches comprising transitioning between operating in: 
a first state in which the air flow rate setpoint is modulated (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) to achieve the zone temperature setpoint (Sunderland 0015 “provided for regulating an ambient condition of a space”) and the water flow rate setpoint is held at a constant value (Sunderland, 0066 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.”); and 
a second state in which the water flow rate setpoint is modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“) and the air flow rate setpoint is held at a constant value (0055 “The control loop successfully reduced the difference between determined air flow rates and setpoint target air flow rates to less than 5 cfm over the course of 1 minute and maintained flow rates to within 5 cfm” Air flow rate is held at a constant value for a time).

Regarding claim 33, Sunderland and Puttagunta teach the method of Claim 29.
Sunderland and Puttagunta further teaches comprising transitioning between operating in: 
a first state in which the airflow across the heat exchanger is modulated to achieve the air flow rate setpoint (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.” Flow rate sets points are modulated and thus actual flow rate is also modulated) and the water flow through the heat exchanger is held at a constant value (Sunderland, 0066 “the position of valve 204 is modulated by the controller 206 to achieve and maintain a desired discharge air temperature set point. This provides very stable temperature control and maintains a fluid flow rate at a stable minimum level.”); and 
a second state in which both the airflow across the heat exchanger (Puttagunta, 0019 “a modulating outdoor air intake damper provided in the outdoor air flow path for controlling quantity of outdoor air received to the air-to -air exchanger”) and the water flow through the heat exchanger are modulated to achieve the zone temperature setpoint (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“).

Regarding claim 35, Sunderland and Puttagunta teach the method of Claim 29, wherein: 
Sunderland and Puttagunta teach the heating or cooling provided to the building zone is dependent upon both the water flow through the heat exchanger (Sunderland, 0020) and the airflow across the heat exchanger (Puttagunta, 0015, “heat recovery ventilator (HRV) and/or energy recovery ventilator (ERV) is integrated to the return side of a residential capacity air handling unit (AHU) which delivers space conditioning ( heating and/or cooling) to a building… Outdoor air is tempered through an air-to -air exchanger (AAE), including plate heat exchangers,”); 
and the waterside disturbances and the airside disturbances (Puttagunta, 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”, Adjustments in the flow rate reject airside disturbances.) are independently rejected using separate control processes (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, Adjustments in the flow rate reject waterside disturbances).

 the method of Claim 29.
 wherein generating the water flow rate setpoint and the air flow rate setpoint comprises enforcing allowable water flow rate limits (Sunderland, 0008 “flow rate of the refrigerant in the secondary loop is continuously variable between a minimum flow rate and a maximum flow rate (e.g., 0-100% flow control) to provide variable and continuous fluid flow, thereby improving temperature regulation“, limits are between a minimum and a maximum and are enforced.)  and allowable airflow range limits (Puttagunta, 0049 “the system determines air flow rates” 0054 “system can automatically increase flow rates during occupied periods and/or adjust flow rates to maintain maximum contaminant or tracer concentration.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Claim 17, 20, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Howes et al (US PAT. 10,290,025, herein Howes) in further view of Balchunas (US PUB. 20180299368).

Regarding claim 18, Sunderland et al Puttagunta et al and Howes teach the HVAC system of claim 17, wherein the HVAC system is configured to transition operation of the airside control loop and the waterside control loop:
However, the combination of Sunderland et al Puttagunta et al and Howes do not teach from the satisfied state to the heating state when the zone temperature measurement from the zone temperature sensor is less than a zone temperature heating setpoint for a first time period exceeding a transition time threshold and from the satisfied state to the cooling state when the zone temperature measurement from the zone temperature sensor is greater than zone temperature cooling setpoint for a second time period exceeding the transition time threshold.
from the satisfied state to the heating state when the zone temperature measurement from the zone temperature sensor is less than a zone temperature heating setpoint for a first time period exceeding a transition time threshold (0043 second column lines 6-13, “If…temperature is outside the spike tolerance (e.g.,…less than the sampling temperature setpoint minus the spike tolerance) the temperature controller may wait a delay time period (e.g., two seconds or the like) and again sample the first temperature as measured at first temperature sensor” 0043 second column lines 39-41, “spike mode controller may drive heating and cooling elements 240 to heat or cool the chamber 210 such that the temperature of the sample chamber 210 is within the sampling temperature setpoint” There is a transition from a satisfied state to a heating state because the heating or cooling is turned on only after the temperature readings suggest that heating or cooling is needed. When the temperature is first recorded and is seen as being outside of the setpoint range, a delay occurs before a second reading of the temperature. This delay is the transition time threshold. Only after this delay is over, a second reading happens. If the second reading is below the setpoint range, heating occurs to reach the setpoint range. The transition delay from the satisfied state to a heating state is the first time period exceeding a transition time threshold.); and
from the satisfied state to the cooling state when the zone temperature measurement from the zone temperature sensor is greater than zone temperature cooling setpoint for a second time period exceeding the transition time threshold (0043 second column lines 6-13, “If…temperature is outside the spike tolerance (e.g., greater than the sampling temperature setpoint plus the spike tolerance) the temperature controller may wait a delay time period (e.g., two seconds or the like) and again sample the first temperature as measured at first temperature sensor” 0043 second column lines 39-41, “spike mode controller may drive heating and cooling elements 240 to heat or cool the chamber 210 such that the temperature of the sample chamber 210 is within the sampling temperature setpoint” There is a 
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al and the airside control loop teachings of Puttagunta et al and the cascade control method of Howes with the temperature reading delay of Balchunas because the “delay time period may be initiated to ensure that the first measured temperature is not an artifact or noise” (0047).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al (US PUB. 20150204595, herein Sunderland) in view of Puttagunta et al (US PUB. 20190063780, herein Puttagunta) in further view of Howes et al (US PAT. 10,290,025, herein Howes) in further view of Nesler et al (US PUB. 20100324962).

Regarding claim 19, Sunderland et al and Puttagunta et al and Howes teach the HVAC system of claim 17.
However, the combination of Sunderland et al and Puttagunta et al and Howes does not teach wherein the state controller is configured to detect a fault condition based on at least one of a number of transitions between the plurality of operational states, and a frequency of transitions between the pluralities of operational states.
Nesler et al does teach wherein the state controller is configured to detect a fault condition based on at least one of a number of transitions between the plurality of operational states, and a frequency of transitions between the plurality of operational states (0051 lines 13-17, “State transition frequency (e.g., between a heating state, a free cooling state, and a mechanical cooling state) may also be used by the statistical fault detection module 412 and/or the automated diagnostics module 414 to identify and diagnose unstable control issues.”, The statistical fault detection module and/or the automated diagnostics module functions as the state controller. The state controller understands a fault is occurring based on the frequency of transitions between the pluralities of operational states.)
It would have been obvious to one skilled in the art before the effective filing date to have modified the valve control teachings of Sunderland et al and the airside control loop teachings of Puttagunta et al and the control method of Howes with the fault condition detection teachings of Nesler et al because this would “provide for continuous monitoring and diagnostics of building equipment” (0051).
Relevant Prior Art
	Cheng et al (US PUB. 20070181701) has been deemed relevant prior art since it is also focused on controller techniques for an HVAC system.

Response to Amendment
Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would understand the claimed state controller which operates in a plurality of operational states as referring to a controller implemented as a state machine in view of the description provided in the applicant’s specification and drawings.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., state controller implemented as a finite state machine) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Under broadest reasonable interpretation, a state controller in the HVAC art may be known as a controller which controls the operational state of the HVAC system such as the claimed satisfied, heating and cooling state. Sunderland does teach a controller that controls the HVAC system to operate in the claimed states as shown in 0092 and 0051. Therefore, under broadest reasonable interpretation of state controller is taught by Sunderland. 
Furthermore, Sunderland teaches in 0074 and 0015 that the processor the controller operates on is able to use state variables for performing the stated tasks. By using state variables, the controller taught by Sunderland is understood as being a state controller under broadest reasonable interpretation. 
Applicant then argues on page 11 and 12 that Sunderland does not teach the claimed cooling state since there is no reason for cooling a sidewalk. However, Sunderland as shown in the rejection of claim 17 is being relied upon for its refrigeration teachings. Sunderland explicitly teaches that its refrigeration system can be applied to other applications such as cooling a space which corresponds to a cooling state (0051). Further, Sunderland teaches determining if heating is required (0092) When heating is required this corresponds to a heating state under broadest reasonable interpretation and when it is not required this corresponds to a satisfied state. 
Applicant then argues that the combination of Sunderland and Puttagunta teach two separate control methods operating on the same hardware rather than airside and waterside loops operating on the same cascaded control. However, the combination of Sunderland, Puttagunta and Howes are being implemented together to form a single cascaded control method that has waterside and airside control. Furthermore, In re Larson in MPEP 2144.04 V. B. Making Integral teaches that the use of one piece instead of many pieces would be merely a 
Therefore claim 17 and its dependent claims are rejected. 
Applicant then argues that Sunderland does not teach generating a water flow rate setpoint and an airflow rate setpoint that are predicted to achieve a zone temperature setpoint. However, as shown in the rejection of claim 21, Sunderland teaches in 0020 that a controller is able to regulate and achieve a desired ambient condition of a space by modulating a flow control valve. By modulating a flow control valve, the system of Sunderland is choosing a flow rate setpoint to achieve a desired ambient condition. Furthermore, the system is predicting the air flow rate setpoint that will achieve the desired result since the system is changing a flow rate that may achieve the desired result and under broadest reasonable interpretation this is considered predicting. 
Applicant then argues on page 17 that Puttagunta teaches reacting to sensor data rather than predicting. However, Puttagunta teaches the system determines air flow rates and that can adjust to the flowrate (0049, 0054). This corresponds to predicting under broadest reasonable interpretation since the system has to predict the proper flow rate for the desired conditions. 0017 of Puttagunta is relied upon to show the control system is capable of controlling temperature and air flow. Furthermore, reacting to sensor data does not mean a system is incapable of predicting as applicant seems to suggest. 
Therefore, claims 21 and 29 and their dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116